Citation Nr: 0935084	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of lower extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had service from October 1978 to April 1979 and 
again from March 1992 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in December 2007.  A 
transcript of this proceeding has been associated with the 
claims file.  


FINDINGS OF FACT

1.  The Veteran has the following service connected 
disabilities: cervical myelopathy secondary to myomalacia 
with spastic paresis of the left lower extremity, rated as 60 
percent disabling; cervical myelopathy secondary to 
myomalacia with spastic paresis of the right lower extremity, 
rated as 60 percent disabling; lumbar disc disease status 
post diskectomy (previously L3-4 microdiskectomy) with 
chronic back pain, rated as 40 percent disabling; cervical 
myelopathy secondary to myomalacia with spastic paresis of 
the right upper extremity, rated as 40 percent disabling; 
and, cervical myelopathy secondary to myomalacia with spastic 
paresis of the left upper extremity, rated as 30 percent 
disabling.  The combined service connected disability rating 
is 100 percent.  

2.  The weight of the competent evidence is against a finding 
that the Veteran has loss of use of the lower extremities.     




CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of lower extremities have not been met.  38 U.S.C.A. 
§§ 1114(l)(k), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.350 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has lost the use of his service-
connected left lower extremity and is therefore entitled to 
special monthly compensation based on loss of use of lower 
extremities.  

Legal Criteria

Special monthly compensation (SMC) is payable when a veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
actual remaining function, whether the acts of balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis, for example, (a) extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints  of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will constitute 
loss of use of the hand or foot involved, (b) complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.   38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a)(2).


Factual Background

The Veteran has the following service connected disabilities: 
cervical myelopathy secondary to myomalacia with spastic 
paresis of the left lower extremity, rated as 60 percent 
disabling; cervical myelopathy secondary to myomalacia with 
spastic paresis of the right lower extremity, rated as 60 
percent disabling; lumbar disc disease status post diskectomy 
(previously L3-4 microdiskectomy) with chronic back pain, 
rated as 40 percent disabling; cervical myelopathy secondary 
to myomalacia with spastic paresis of the right upper 
extremity, rated as 40 percent disabling; and, cervical 
myelopathy secondary to myomalacia with spastic paresis of 
the left upper extremity, rated as 30 percent disabling.  The 
combined service connected disability rating is 100 percent.  

The Veteran was afforded a VA spinal examination in October 
2005 and a VA peripheral nerves examination in July 2007.  In 
October 2005 the Veteran reported that he walked with a cane 
and used leg braces.  He stated he could walk for 15 minutes 
and was severely limited in walking because of the onset of 
left lower extremity numbness.  Upon neurologic examination 
of the lower extremities the VA examiner noted normal 
pinprick, light touch, proprioception function throughout 
with the exception of decreased pinprick and light touch in 
the left posterior thigh that went down into the left ankle 
in an L4 distribution.  Motor examination revealed no atrophy 
and bulk was normal.  The Veteran did have some increased 
tone in the bilateral lower extremities consistent with 
spasticity and the Veteran had 5/5 power throughout.  
Reflexes were 3+ symmetrical in the bilateral lower and upper 
extremities, and the Veteran had pathologic reflexes present 
as his toes were up going bilaterally.  He also had a 
Hoffman's sign on the left bilaterally.  The examiner noted 
that although the Veteran had 5/5 motor function throughout, 
he did have significant spastic paresis in the sense that he 
had damaged upper motor neuron control of his lower 
extremities, and thus although the gross strength was there, 
his ability to control the lower extremities was impaired.  

During the July 2007 VA peripheral nerves examination the 
Veteran complained of footdrop of the left lower extremity 
which had been present for approximately the past seven 
years.  He was not taking any particular medications for this 
and stated that he had an orthotic for the ankle/foot to 
maintain stability for the footdrop.  He did complain of 
having occasional falls without any major injuries over the 
past year.  He walked with the assistance of a cane.  He 
denied numbness or paresthesias in the lateral aspect of the 
left lower extremity and the nerve involved was noted to be 
the common peroneal nerve of the left lower extremity.  Upon 
neurologic examination the VA examiner noted that the Veteran 
was diffusely myopathic with hyperreflexia throughout.  Cross 
adductor responses in the lower extremities were noted.  He 
had clonus, nonsustained, in the ankles bilaterally.  With 
regard to his left lower extremity, he had 4/5 strength with 
peroneus muscles and 4+/5 strength of the posterior and 
anterior tibialis and extensor hallucis longus, as well as 
extensor digitorum of the left lower extremity and 5/5 
strength on the right.  With iliopsoas strength which was 
isolated from the peroneal injury, he did have weakness 
greater on the left than on the right which was approximately 
3+/5 on the left and 4-/5 on the right.  

The impression was common peroneal nerve injury to the left 
lower extremity and cervical myelopathy.  Based on a review 
of the records and current findings, the examiner opined that 
the Veteran's common peroneal nerve injury was not related to 
the Veteran's service-connected cervical myelopathy.  
Furthermore, the examiner opined that because the Veteran has 
remaining function in his lower extremities, he would not be 
equally well-served by an amputation stump or use of a 
suitable prosthetic appliance.  The examiner recommended that 
the Veteran be suited for a quad cane secondary to spasticity 
in the lower extremities and his risk for future falls.  

Analysis

The Board concludes that SMC for loss of use of the lower 
extremities is not warranted because while the Veteran is 
competent to describe the functioning of his legs, the 
medical evidence that the loss of function of the lower 
extremities as a result of the service-connected spastic 
paresis of the lower extremities is not of a severity as to 
be equally well served by amputation with prosthetic device 
outweighs the Veteran's assertions.  Both the October 2005 
and July 2007 VA examiners noted that the Veteran had some 
function of the lower extremities.  Also, the July 2007 VA 
examiner specifically opined that because the Veteran has 
remaining function in his lower extremities, he would not be 
equally well-served by an amputation stump or use of a 
suitable prosthetic appliance.  The Board finds the 
examiner's opinion based on objective findings of 
neurological impairment along with considerationof the 
symptoms described by the Veteran carries more probative 
weight than the Veteran's descriptions alone.    

The weight of the evidence demonstrates that the Veteran 
currently does not have loss of use of the lower extremities 
as contemplated by the law and regulation.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  Additional notice was sent in 
January 2006 and the claim was readjudicated in an August 
2007 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that entitlement to SMC is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

With regard to the appellant's contention that the July 2007 
VA examination report is inadequate as the examiner did not 
ask the Veteran to walk even a short distance during the 
examination, the Board notes that an examination is adequate 
where it is based upon consideration of the veteran's prior 
medical history and examinations and the final report 
describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a 
fully informed one."  Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  The July 2007 examination included the Veteran's 
pertinent history and current complaints and findings.  The 
Board finds that examination adequate. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Special monthly compensation based on loss of use of lower 
extremities is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


